01

02

03

04

05                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
06                                    AT SEATTLE

07 UNITED STATES OF AMERICA,              )         CASE NO. MJ 18- 513
                                          )
08         Plaintiff,                     )
                                          )
09         v.                             )         DETENTION ORDER
                                          )
10   HECTOR PAYAN-CRUZ,                   )
                                          )
11         Defendant.                     )
     ____________________________________ )
12

13 Offenses charged:

14 Count 1 - Conspiracy to Distribute Heroin, 100+ grams

15 Count 2 – Conspiracy to Distribute Heroin, 100+ grams

16 Count 3 – Possession of Heroin with Intent to Distribute, 100+ grams

17 Date of Detention Hearing:    November 2, 2018

18         The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

19 based upon the factual findings and statement of reasons for detention hereafter set forth,

20 finds that no condition or combination of conditions which defendant can meet will

21 reasonably assure the appearance of defendant as required and the safety of other persons and

22	 the community.



     DETENTION ORDER
     PAGE -1
01

02        FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

03        (1)   Defendant did not consent to be interviewed by the Pretrial Services Office.

04              This limited the information available to the court as to his background and his

05              eligibility for release.

06        (2)   Upon advice of his counsel, defendant stipulated to the entry of an Order of

07              Detention.

08        (3)   The Complaint charges drug offenses, each of which carries a maximum

09              penalty in excess of ten years. This creates a rebuttable presumption of

10              detention, both for dangerousness and flight risk. Defendant offered nothing to

11              rebut that presumption.

12        (4)   Defendant was born in Mexico, and is a Mexican citizen. The legality of his

13              status in the United States is unknown.

14        (5)   Defendant failed to appear for a hearing in King County Superior Court earlier

15              this year. That court issued a bench warrant, which is still outstanding.

16        (6)   He has at least two different aliases, and two different dates of birth.

17        (7)   The court concurs in the recommendation of the Pretrial Services Office that

18              defendant be detained.

19

20

21

22	



      DETENTION ORDER
      PAGE -2
01 It is therefore ORDERED:

02      1. Defendant shall be detained pending trial and committed to the custody of the

03         Attorney General for confinement in a correction facility separate, to the extent

04         practicable, from persons awaiting or serving sentences or being held in custody

05         pending appeal;

06      2. Defendant shall be afforded reasonable opportunity for private consultation with

07         counsel;

08      3. On order of the United States or on request of an attorney for the Government, the

09         person in charge of the corrections facility in which defendant is confined shall deliver

10         the defendant to a United States Marshal for the purpose of an appearance in

11         connection with a court proceeding; and

12      4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

13         for the defendant, to the United States Marshal, and to the United State Pretrial

14         Services Officer.

15         DATED this 2nd day of November 2018.

16
                                                 s/ John L. Weinberg
17                                               United States Magistrate Judge

18

19

20

21

22	



      DETENTION ORDER
      PAGE -3
